LyoN, C. J.
There is no possible ground upon which the. county can be held liable to pay the claim here in controversy unless Mr. Cole ivas appointed by the circuit court to defend McDonald. We do not think either of the orders above quoted is such an appointment. Each of them in express terms denies the application to make such appointment. True, the circuit court held it had no jurisdiction to make the appointment, and says in each order that if this court holds it had such jurisdiction the appointment *658should be considered made as of the date of the order. We are not aware that this court has ruled specifically that the circuit court had jurisdiction to make the appointment in that particular case at that particular time. Indeed, this court has not considered that question, although in other cases it has adjudicated upon the general question of the authority of the circuit court in the premises. The most favorable construction which can be put upon either of these orders is that it is ambiguous, if not contradictory, in its terms, and there are certainly as good, if not better, reasons for saying that it refuses to make the appointment than for saying it makes it. The county should not be ■ charged for such services unless the claimant can produce a clear, unequivocal order of appointment, and that has not been done in this case. The circuit court practically held, when it denied the application to fix the amount of Mr. Cole’s compensation, that neither order appointed him to defend McDonald; and in McDonald v. State, 80 Wis. 407, this court held that one of those orders was a refusal to appoint counsel (p. 413). The orders are substantially alike.
It may well be argued that the remedy on this claim against the county is confined to an appeal from the order, of the circuit' court refusing to fix Mr. Cole’s compensation; but we choose rather to put our judgment on the ground that Mr. Cole had no appointment as counsel which entitles him to compensation from the county for defending McDonald.
By the Court.— The judgment of the circuit court is affirmed.